SECOND AMENDMENT TO FUND PARTICIPATION AGREEMENT WHEREAS, GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (“GWL&A), FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (“First GWL&A”), THE ALGER AMERICAN FUND (the “Fund”), FRED ALGER MANAGEMENT, INC. (the “Adviser”), and FRED ALGER & COMPANY, INCORPORATED (the “Distributor”), collectively the Parties, entered into a Fund Participation Agreement dated September 13, 1999, as amended on August 17, 2006 (the “Agreement”); and WHEREAS, the Parties desire and agree to add GWL&A’s COLI VUL 4 and COLI VUL 7 Separate Accounts to the Agreement; WHEREAS, the Parties desire and agree to add FGWL&A’s COLI VUL 1, COLI VUL 2 and COLI VUL 4 Separate Accounts to the Agreement; and WHEREAS, The Parties desire and agree to amend the Agreement by deleting in its entirety Schedule A of the Agreement and replacing it with the Schedule A attached hereto. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the Parties hereby amend the Agreement as follows: 1. GWL&A’s Separate Account COLI VUL 4 Series Account is hereby added to the Agreement. 2. GWL&A’s Separate Account COLI VUL 7 Series Account is hereby added to the Agreement. 3. First GWL&A’s Separate Account COLI VUL 1 Series Account is hereby added to the Agreement. 4. First GWL&A’s Separate Account COLI VUL 2 Series Account is hereby added to the Agreement. 5. First GWL&A’s Separate Account COLI VUL 4 Series Account is hereby added to the Agreement. 6. Schedule A of the Agreement is hereby replaced in its entirety with Schedule A as attached and incorporated by reference to this Amendment. IN WITNESS WHEREOF, the Parties have executed this Amendment as of the 2nd day of November, 2009. GREAT-WEST LIFE AND ANNUITY INSURANCE COMPANY By its authorized officer, By:/s/ Ron Laeyendecker Title:Senior Vice President Date:November 4, 2009 FIRST GREAT-WEST LIFE AND ANNUITY INSURANCE COMPANY By its authorized officer, By:/s/ Susan Gile Title:V.P. Individual Markets Date:November 4, 2009 THE ALGER AMERICAN FUND By its authorized officer, By:/s/ illegible Title:Assistant Secretary Date:November 2, 2009 FRED ALGER MANAGEMENT, INC. By its authorized officer, By:/s/ illegible Title:Senior Vice President Date:November 2, 2009 FRED ALGER & COMPANY, INCORPORATED By its authorized officer, By:/s/ illegible Title:Senior Vice President Date:November 2, 2009 SCHEDULE A Separate Account Contract FutureFunds I of GWLA Group Tax Deferred Annuity FutureFunds II of GWLA Group Tax Deferred Annuity FutureFunds II of FGWLA Group Tax Deferred Annuity COLI VUL 2 of GWLA Individual Flexible Premium Variable Universal Life COLI VUL 2 of FGWLA Individual Flexible Premium Variable Universal Life COLI VUL 4 of GWLA Individual Flexible Premium Variable Universal Life COLI VUL 4 of FGWLA Individual Flexible Premium Variable Universal Life COLI VUL 7 of GWLA Individual Flexible Premium Variable Universal Life COLI VUL 1 of FGWLA Individual Flexible Premium Variable Universal Life
